Exhibit 10.1

 

SHENZHEN QIANHAI MAIHUOLANG E-COMMERCE CO., LTD.

EQUITY TRANSFER AGREEMENT

 

Party A(Transferor): SHENZHEN PORTER WAREHOUSE E-COMMERCE CO., LTD.

Unified Social Credit Code: 9144030055987880X5

Legal Representative: CHEN ZONGHUA

Address: 36/F, Shenzhen Development Center Building, Renmin South Road, Luohu
District, Shenzhen City, China

 

Party B (Transferee): MA KEZHAN

ID Card No: 412723197712180031

Address: Three Groups of Kangzhuang Neighborhood Committee, Chengguan Town,
Shangshui County, Henan province, China

 

Target Company: SHENZHEN QIANHAI MAIHUOLANG E-COMMERCE CO., LTD.

Unified Social Credit Code: 91440300335069923K

Address: Room 201, Building A, No. 1, Qianwan Road, Qianhai Shenzhen-Hong Kong
Cooperation Zone, Shenzhen City. (located in Shenzhen Qianhai Commercial
Secretary Co., LTD.)

 

Whereas,

1.    The Target Company is a limited liability company duly incorporated and
validly existing on March 20, 2015 with its registered capital of RMB5,263,157
(which registered capital has been paid in full), Unified Social Credit Code:
91440300335069923K. The net assets of the Target Company is RMB1,682,901.09 as
of June 30, 2020.

2.    The Target Company currently has a total of three shareholders in the
industry and commerce administration’s registration, among which, MA KEZHAN
contributes RMB2,000,000 of capital and holds 38% of the shares; SHENZHEN PORTER
WAREHOUSE E-COMMERCE CO.,LTD. contributes RMB3,000,000 of capital and holds 57%
of the shares; MAIHUOLANG (BEIJING) TECHNOLOGY DEVELOPMENT CO., LTD. contributes
RMB263,157 of capital and hold 5% of its shares.

3.     .Party A intends to transfer 57% equity interest in the Target Company
held by it (the “Equity Interest”) to Party B and Party B agrees to accept
above-mentioned Equity Interest.

  

Through consultation, the Parties have, in accordance with the Company Law of
the People’s Republic of China, the Contract Law of the People’s Republic of
China and other laws and regulations, entered into the following agreement with
respect to the transfer of the Equity Interest on the basis of voluntariness and
equality and consensus.

 

Article 1 Definition and Conditions of Transfer

1.1 “Target Company” means SHENZHEN QIANHAI MAIHUOLANG E-COMMERCE CO., LTD.

1.2 “Articles of Association” means the most recent articles of association
signed by the current shareholders of SHENZHEN QIANHAI MAIHUOLANG E-COMMERCE
CO., LTD. and filed with Shenzhen Market Supervisory Authority.

1.3 “Target Company’s Existing Credits and Liabilities” means the credits and
liabilities of the Target Company that have been actually incurred, disclosed,
and confirmed by Party B prior to the execution of this Equity Transfer
Agreement.

 

Article 2 Content of Equity Transfer

2.1 As of the date hereof, the shareholders and shareholding structure of the
Target Company is as follows:

 

NO

Name of Shareholder

Investment Amount (RMB）

Percentage of Shares

1

MA KEZHAN

2,000,000

38%

2

SHENZHEN PORTER WAREHOUSE E-COMMERCE CO., LTD.

3,000,000

57%

3

 MAIHUOLANG (BEIJING) TECHNOLOGY DEVELOPMENT CO., LTD.

263,157

5%

Total

/

5,263,157

100%

 

 

--------------------------------------------------------------------------------

 

 

2.2 Transfer Price and Payment Time:

2.2.1 Party A shall transfer 57% Equity Interest in the Target Company (the net
assets of the Target Company are RMB 1,682,901.09 as of June 30, 2020) to Party
B in exchange of the amount of RMB 650,000 and Party B agrees to accept the
transfer.

2.2.2 Party B shall, within eight months after the completion of the industrial
and commercial change registration of the equity transfer, pay the equity
transfer consideration to Party A in cash or by bank transfer in accordance with
the currency and amount specified in the preceding clause.

2.3 The shareholders and shareholding structure of the Target Company after the
completion of this Equity Transfer are as follows:

 

 

NO

Name of Shareholder

Investment amount (RMB）

Percentage of Shares

1

MA KEZHAN

5,000,000

95%

2

MAIHUOLANG (BEIJING) TECHNOLOGY DEVELOPMENT CO.,LTD.

263,157

5%

Total

/

5,263,157

100%

 

Article 3 Closing of the Equity Transfer

3.1 Party B shall cause the Target Company to form legally valid resolutions of
the shareholders’ meeting and amendments to the articles of association (or
amended articles of association) in connection with this Equity Transfer within
three days after the execution of this Equity Transfer Agreement, and Party B is
obliged to cause the Target Company to complete the industrial and commercial
modification registration of the Equity Interest Transfer with the industrial
and commercial registration authorities within 5 working days since the signing
of the agreements.

3.2 Party A and Party B shall prepare all materials required for the industrial
and commercial registration modification as required. Ensure the completion of
the industrial and commercial registration of change of equity and the
completion of the equity transfer.

 

Article 4 Representations and Warranties

4.1 The contents of the representations and warranties provided by Party A and
Party B are true, legal and valid.

4.2 Party A and Party B are civil subjects with full capacity for civil conduct
and have obtained internal authorization necessary for the execution of this
Agreement.

4.3 After Party A transfers its equity interest, the original rights and
obligations of Party A towards the Target Company shall be transferred to Party
B together with the transfer of its equity interest.

4.4 Party B acknowledged the articles of association of the target company and
ensured to perform its obligations and responsibilities under the articles of
association.

 

Article 5 Profit and Loss Sharing

Upon approval of this Transfer by the industry and commerce administration
authorities and the completion of the shareholder change registration, Party B
shall share the profits and losses of the Target Company in proportion to its
capital contribution and in accordance with the provisions of the Articles of
Association.

 

Article 6 Change and Termination of Contract

The contract can be changed or terminated in one of the following cases, but
both parties shall sign a written contract to change or terminate:

6.1 This Contract cannot be performed due to force majeure or any unpreventable
external cause without the fault of a Party.

6.2 One party loses its capacity to actually perform the contract.

6.3 Breach of the contract by one party has seriously affected the economic
interests of the non-defaulting party, making the performance of the contract
unnecessary.

6.4 The contract can be changed or terminated with mutual consent due to changes
of the situations.

 

 

--------------------------------------------------------------------------------

 

 

Article 7 Liabilities for Breach

7.1 This Agreement shall have the same binding force on the Parties after the
execution of this Agreement. If any Party fails or delays to perform any of its
obligations hereunder in accordance with this Agreement, which results in
adverse effect or losses to the other Parties, such Party shall bear
indemnification liability. The losses to be compensated by the defaulting party
include but not limited to attorney fee, legal fee and traveling expenses of the
non-defaulting party.

7.2 After the execution of this Agreement, if any Party unilaterally rescinds
this Agreement without any reason, or rescinds this Agreement in disguised form
by failing to timely and properly perform its own obligations, or delays the
performance of its own contractual obligations beyond the performance period
hereof, the Parties shall bear the liability for breach of contract, the
non-breaching Party shall be entitled to elect to rescind or continue the
performance of this Agreement.

7.3 If other terms of this Agreement have special provisions on liabilities for
breach of contract, such provisions shall apply. However, the application of
other provisions shall not affect the application of this article.

 

Article 8 Miscellaneous

8.1 The relevant taxes and fees incurred in the process of the Transfer shall be
jointly borne by the Parties.

8.2 Both Parties shall have the obligation to keep the business information
involved in this Agreement confidential, and the rescission and completion of
this Contract shall not affect the confidentiality obligation.

8.3 The execution, effectiveness, construction, performance of this Agreement
and the resolution of disputes hereunder shall be governed by the laws of China.
Any dispute arising from or in connection with this Agreement shall be submitted
to SHENZHEN COURT OF INTERNATIONAL ARBITRATION (“SCIA”) for arbitration. The
place of arbitration shall be in Shenzhen.

8.4 This Agreement shall become effective upon signature or seal by the Parties.
This Agreement is made in four counterparts with each Party and the Target
Company holding one copy. The remaining copies shall be used for the
modification registration with the industry and commerce administration. All of
the copies shall have the same effect.

 

(SIGNATURE PAGE FOLLOWS)

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Party A:      Seal: SHENZHEN PORTER WAREHOUSE E-COMMERCE CO., LTD.

 

July 15, 2020

 

Party B: /s/ MA KEZHAN

 

July 15, 2020

 

 

 